DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed August 1, 2022.  Currently, claims 3-9, 11-18 are pending.  Claims 4-9 have been withdrawn.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

This action is FINAL.  
Any objections and rejections not reiterated below are hereby withdrawn.
The Improper Markush Rejection has been withdrawn in view of the amendments to the claims to require the elected combination of CpG sites. 
	
Priority
This application filed on February 28, 2020 is a 371 of PCT/US2018/050651, filed on September 12, 2018, which claims priority to US Provisional Application No. 62/558,124 filed on September 13, 2017.
It is noted the elected CpG sites do not appear to be listed in the provisional application. 

Restriction/Election
Applicant’s election of the specific combination of 17 CpG sites in the reply filed on August 11, 2021 is acknowledged. 

    PNG
    media_image1.png
    516
    608
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Each of the CpG sites in Applicant’s elected combination do not appear in the Tables required in claims 4-9, namely Tables 3, 15 and 21. Instead all of the 17 CpGs sites in Applicant’s elected combination appear in Table 27 of the instant specification. Moreover, claims 4-9 require combinations of CpG sites greater than the elected combination of 17. Accordingly, claims 4-9 are withdrawn from examination. 

Drawings
The drawings filed on February 28, 2020 are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is drawn to non-statutory subject matter.
35 U.S.C. 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. MPEP §2108. Regarding judicial exceptions, “[p]henomena of nature, though just discovered,   mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of science and technological work." Gottschalk v. Benson, 408 U.S. 83, 67 (1972); see also MPEP § 2108, part II.
Based on the consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.
Question 1
The claimed invention is directed to methods that involve abstract ideas and law of nature.

Question 2A – Prong 1
	Claim 3 involves the patent ineligible concept of an abstract idea and laws of nature. Claim 3 is directed towards determining if breast cancer is invasive, including steps of calculating an invasiveness differential methylation level and comparing the invasiveness differential methylation level, wherein when the differential methylation level deviates the breast cancer is invasive.  The claim has been further amended to provide treatment for invasive breast cancer or monitoring subjects to noninvasive breast cancers.
	Claim 3 is directed towards processes that involve the judicial exception of an abstract idea. The claims further involve a law of nature/natural phenomenon. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions for the reasons that follow.
Claims 3, 11-18 involve determining if breast cancer is invasive comprising the abstract ideas of calculating and comparing. The calculating step simply requires determining a differential methylation level based on methylation states and can be done mentally by looking at data from a database or reviewing a report with information about methylation levels. The step of calculating does not require performing an assay or experiment to acquire the data of methylation states. Methods which can be performed in the human mind or by a human using a pen and paper are considered abstract ideas. The comparing step does not require an active step but is merely a mental process and can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Thus, the calculating and comparing steps are abstract processes/ideas.
Claim 3 requires when the invasiveness differential methylation level deviates from the predetermined reference level, the breast cancer is invasive. The claim has been further amended to provide treatment for invasive breast cancer or monitoring subjects to noninvasive breast cancers.
The correlation between differential methylation level deviation and invasive breast cancer is a natural correlation that preexists which is an unpatentable phenomenon. The claims recite the deviation of differential methylation levels is indicative of invasiveness of breast cancer. The association between differential methylation level deviation and invasive breast cancer is a law of nature/natural phenomenon and the correlation is an unpatentable phenomenon.

Question 2A – Prong 2
	The claims do not recite any additional elements that integrate the judicial exception into practical application of the exception. Claim 3 has been amended to provide treatment for invasive breast cancer or monitoring subjects to noninvasive breast cancers.
A treatment limitation must be “particular” i.e. specifically identified so it doesn’t encompass all applications of the judicial exception. Claim 3 provides a generic “treatment for invasive breast cancer is provided” that is not limited to any particular treatment. Here the generic treatment for breast cancer is not particular and is instead merely instructions to “apply” the exception in a generic way. The step does not integrate the exception into practical application (see MPEP §2106.04(d)(2)).
	
Claim 12 contains an additional limitation wherein calculating a differential methylation level comprises adding in a linear weighted summation values based on the methylation states of the plurality of CpG sites. This limitation is in itself a judicial exception. The calculating step is an abstract idea. The calculating step is a mathematical formula or equation that can be performed in the human mind or by a human using pen and paper. Methods that can be performed mentally are unpatentable abstract ideas. Thus, claim 12 cannot integrate the judicial exception into practical application.
The steps in claims 13-18 are insignificant extra-solution activity, as these limitations do not impose meaningful limits on the claims. The steps are recited at such a high level of generality such that it amounts to insignificant pre-solution activity. These steps are performed to gather data for the judicial exception, and thus, do not integrate the judicial exception into practical application of the judicial exception.
	Accordingly, the claims are directed to judicial exceptions.

Question 2B
	The second step of Alice involves determining whether the remaining elements, either in isolation or in combination with other non-patent eligible elements are sufficient to “‘transform the nature of the claim’ into patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).
	The claims do not provide a method which is significantly more than a statement of a natural principle for at least these reasons:
	The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. The limitation of determining the methylation state of a plurality of CpG sites is well-understood, routine and conventional. The art teaches a genome-wide DNA methylation profiling analysis on CpG rich DNA from a number of breast cancer samples (WO 2016/041010 p. 2). In doing so, the inventors identified novel regions of differential methylation containing one or more CpG dinucleotides, including regional methylation profiles that are specific to breast cancer cells in comparison to healthy cells (WO 2016/041010 pp. 2-3).
	The art is replete with teachings of using oligonucleotide probe arrays such as Illumina 450K beadchips for analyzing panels of CpG sites for methylation levels (see Teschendorff, for example).  
	The prior art further teaches performing NGS for DNA methylation for determining methylation state.  Soto specifically teaches NGS makes it possible to understand methylation status on a large scale and at single base resolution.  Soto reviews NGS platforms and templates.  Soto teaches NGS has been used for breast cancer analysis (see page 15, col. 1).  More specifically, NGS was used to identifying circulating DNA methylation changes for the prediction of metastatic breast cancer (see page 15, col. 1).  
	Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the judicial exception itself. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of calculating a differential methylation level and comparing it to a reference level. The claims do not recite additional elements that amount to significantly more than the judicial exception.
	For those reasons, the claims are rejected under section 101 as being directed to non-statutory subject matter.
Response to Arguments
	The response traverses the rejection.  The response does not appear to argue Step 1 or Step 2A prong 1.  The response merely states that Claim 3 requires an active treating step.  This argument has been reviewed but is not persuasive.  The claim provides treating the subject “when” the invasiveness differential methylation level deviates from the reference level.  This step is conditional and is only required “when” the condition is met.  Thus “when” the condition is not met, no treatment is administered.  Therefore, this is not an integration of the judicial exceptions. 
Even if the claim were to be amended to require “detecting differential methylation between the sample and reference level and treating the subject for invasive breast cancer”, this is general in nature and is not a particular treatment.  The response argues that the claim is directed only to treat a subject when the invasiveness differs.  This does not address the particularity of the treatment limitation.  A treatment limitation must be “particular” i.e. specifically identified so it doesn’t encompass all applications of the judicial exception. Claim 3 provides a generic “treating the subject for invasive breast cancer” that is not limited to any particular treatment. Here the generic treatment for breast cancer is not particular and is instead merely instructions to “apply” the exception in a generic way. The step does not integrate the exception into practical application (see MPEP §2106.04(d)(2)).
	The response argues that Step 2B provides an inventive concept because it was unconventional to DNA determine methylation patterns when detecting or treating breast cancer.  This argument has been reviewed but is not persuasive.  Step 2B considers the steps in addition to the judicial exceptions.  The steps of determining the methylation state is the steps in addition to the judicial exceptions.  Applicant’s argument about a judicial exception (comparing, calculating and identifying sites that discrimination between women with different stages of breast cancer) is not relevant.  The claim requires determining a plurality of CpG sites comprising the listed sites.  The claim encompasses analysis of additional CpG sites.  As discussed above, the analysis of these CpG sites was well understood routine and conventional at the time the invention was made. Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 11-18 are directed to a method of determining if breast cancer in a subject is invasive or noninvasive, however the claim does not provide the determination.  The claim never provides an active step for determining if breast cancer is invasive or non-invasive.  The claims appear to have been amended to require treatment instead of determining if breast cancer is invasive or non-invasive.  
Response to Arguments
	The response traverses the rejection.  The response asserts Claim 3 was amended to recite the active step of treating.  This argument has been considered but is not convincing because the preamble is still directed to determining if breast cancer is invasive or non-invasive while the final step is treatment.  Applicant may amend the preamble to recite “A method for treating invasive breast cancer” to clarify the method.  
Thus for the reasons above and those already of record, the rejection is maintained.

Claim 3, 11-18 are directed to determining a methylation state for each of a plurality of CpG sites in a sample.  Applicant elected the 17 CpG sites listed above.   One of the elected CpG sites is 
    PNG
    media_image2.png
    28
    140
    media_image2.png
    Greyscale
.  Applicant teaches the CpG sites can be designated with the number of the chromosome on which they are located and a number designating the position (see pages 7, lines 25-30).  Given this information, the Examiner looked up chromosome 2 at position 48,934,971 in the GRCh38.p14 version. 

    PNG
    media_image3.png
    618
    1142
    media_image3.png
    Greyscale

As may be seen above, there is no CpG dinucleotide at position 48,934,971.  Therefore, it is unclear what position is being referred to in the claims and how to determine which position the methylation state should be determined.  Without the specification teaching which version, or the context of the CpG site, the position on a chromosome is meaningless.  Different groups of researchers number the chromosome differently.  Thus, the metes and bounds of the claimed invention are indefinite.  
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to recite position number refers to the nucleotide index starting from 1 on the coding or plus (+) strand.  This argument has been considered but is not convincing because neither the specification nor the art provides which sequence is used or how to identify the claimed positions.  Applicant has not provided which sequence is used as the index sequence or demonstrate this position is a CpG site.  Thus, for the reasons above and those already of record, the rejection is maintained.


Newly Amended Claim 3, 11-18 are directed to determining a methylation state for each of a plurality of CpG sites in a sample “wherein the CPG site is identified by position of the 5’ cytosine in “the nucleotide index” starting at position 1 on “the coding strand””.  The nucleotide index lacks proper antecedent basis.  The claim does not set forth which nucleotide index is being referred to.  The claims nor the specification provide any context or sequence for “the nucleotide index”.  Which nucleotide index is used to identify the claimed sites.  Thus, it is unclear how the artisan could determine the positions claimed.  No new matter may be introduced. 

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 23, 2022